Name: 2014/866/EU: Council Decision of 21 October 2014 on the conclusion of an Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  Europe;  European construction
 Date Published: 2014-12-03

 3.12.2014 EN Official Journal of the European Union L 347/1 COUNCIL DECISION of 21 October 2014 on the conclusion of an Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws (2014/866/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 103 und 352, in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2013/203/EU (1), the Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws was signed on 17 May 2013, subject to its conclusion. (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 14 of the Agreement (2). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg 21 October 2014. For the Council The President S. GOZI (1) Council Decision 2013/203/EU of 22 April 2013 on the signing, on behalf of the European Union, of an Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws (OJ L 117, 27.4.2013, p. 6). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.